Citation Nr: 0103225	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  96-41 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period of August 25, 1995, to October 1, 1996.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which granted a claim by the 
veteran seeking entitlement to service connection for PTSD, 
assigning a 10 percent disability rating.  Subsequently, in a 
January 1997 decision, the RO granted the veteran an 
increased rating to 30 percent for his PTSD.  In April 1999, 
the Board remanded the case to the RO in order to accomplish 
further development of the evidence.  

The veteran was afforded a personal hearing before a VA local 
hearing officer in December 1996.

Concerning the veteran's service-connected PTSD, the issue 
certified for appeal is entitlement to an increased rating 
for PTSD.  The Board is of the opinion that this claim for an 
increased rating is more appropriately stated as set forth on 
the title page of this decision.  


REMAND

As indicated above, this matter was initially considered by 
the Board in April 1999.  At that time, the evidence of 
record showed that the veteran had alleged that the severity 
of his service-connected PTSD had increased in severity.  It 
was also noted at that time that the most recent medical 
evidence associated with the claims folder was shown to be VA 
records dated up to September 1996.  The Board noted however 
that the veteran, in the course of his December 1996 hearing, 
testified that he was regularly being seen for group and 
individual therapy with a Dr. Ward.  Pursuant to the Board's 
Remand, certain additional development of the evidence was to 
be accomplished. 

A review of the record subsequent to the Board's April 1999 
Remand shows that a letter was mailed to the veteran by the 
RO, dated in April 1999, informing him of the Board's desire 
that he identify all sources of recent treatment received for 
his PTSD, including the above-mentioned individual and group 
therapy records from Dr. Ward.  Review of the record shows 
that the veteran did not respond to the RO's April 1999 
letter.  The Board observes, however, that the address to 
which this letter was mailed in April 1999 is not the same as 
what appears to be the veteran's current address of record, 
as noted as part of a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, dated in 
September 2000.  As such, it is the opinion of the Board that 
it is quite possible that the veteran never received the 
above-discussed April 1999 letter from the RO. 

The Board further points out that as shown as part of a VA 
Form 21-4138, Statement in Support of Claim, received by the 
RO in September 2000, the veteran requested that all medical 
records should be obtained from the VA Medical Center (VAMC) 
located in Tuskegee, Alabama from February 2000 to the 
present.  He added that he had PTSD and requested that he be 
afforded an examination if necessary.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), held, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

In addition, VA has a duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  See 38 C.F.R. § 3.326 (2000); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 
Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454 
(1993).  See also Littke v. Derwinski, 1 Vet. App. 90 (1990).

Finally, the Board points out, as it did in April 1999, that 
in a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found -- a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Review of the above-discussed April 
1999 Remand by the Board shows that while the RO was 
instructed to discuss the potential applicability of "staged 
ratings," as set out in Fenderson, supra, review of the 
August 2000 and October 2000 supplemental statements of the 
case (SSOC) shows that this was not accomplished.  

While the Board regrets the delay involved in again remanding 
this case, it is felt that proceeding with a decision on the 
merits at this time would not withstand scrutiny by the 
Court.  For that reason, to ensure due process, and to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to his appeal, the case is REMANDED to 
the RO for the following development:

1.  The RO should initially attempt to 
verify the veteran's correct address.  To 
this end, the RO should contact the 
veteran's accredited representative, 
Alabama Department of Veterans Affairs, 
in an effort to ascertain the veteran's 
current address.  If a new address is 
obtained, the RO should document such 
address.  The RO must then again request 
from the veteran, by letter sent to the 
correct address, that he identify all 
sources of recent treatment received for 
his service-connected PTSD, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  A copy of such notification 
letter must be placed in the claims 
folder.  

2.  Following completion of the above 
development copies of the medical records 
from all sources he identifies, including 
VA records (not already in the claims 
folder), should then be requested.  In 
particular, individual and group therapy 
records from a Dr. Ward should be 
obtained.  If the veteran has copies of 
said records in his possession, he can 
submit them himself if he so chooses.  
All records obtained should be added to 
the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
history.  All clinical findings should be 
reported in detail.  Such tests as the 
examining physician deems necessary 
should be performed.
The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  
Specifically, the examiner is to 
determine the impairment in the veteran's 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships.  If manifested, the 
severity of each symptom should be 
explained.  The examiner should also 
document a complete employment history of 
the veteran, to include providing a 
notation concerning whether the veteran 
is currently employed.  Overall, the 
examiner is to render an opinion as to 
the overall social and occupational 
impairment caused solely by the veteran's 
PTSD.  Based upon a review of the record 
and the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) score provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).

4.  The RO is to ensure that copies all 
correspondence sent to the veteran are 
made part of the claims folder.  The RO 
is also requested to notify the veteran 
of 38 C.F.R. § 3.655 (2000).

5.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
development actions and/or examination 
report are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  After the above actions have been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased original disability rating for 
PTSD, as stated on the title page of this 
decision, with consideration of all the 
evidence of record.  Both the old and 
amended regulations pertaining to PTSD 
should be considered pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, DC 9411 
(1998).  In addition, the applicability 
of a "staged rating" should be 
considered pursuant to Fenderson, supra.

7.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a SSOC in accordance 
with 38 U.S.C.A. § 7105 (West 1991), 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons and bases for the decision 
reached, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.

When this development has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



